DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed March 22, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Interpretation
	In light of the term “wet film,” recited in claim , it will be interpreted as the example provided on page 22, “For example, a polymer such as polyethylene or polypropylene, an additive as necessary, and a substance to be extracted such as liquid paraffin are mixed, and the resultant is heated to be melted. The resultant melt is discharged from, for example, a T die, and casted onto a temperature-controlled cooling roll. In this way, a sheet is formed in which the polymer and the liquid paraffin are phase-separated from each other. Then, the sheet is set in a biaxial tenter drawing machine to be biaxially drawn at a predetermined draw ratio to form a film. The biaxial drawing may or may not be simultaneously performed. The film is placed in a solvent (for example, methylene chloride or methyl ethyl ketone or the like) which dissolves the substance to be extracted in the film, so that the substance to be removed is extracted and removed. Furthermore, the solvent is removed by a drying treatment. Subsequently, the film can be introduced into a TD tenter heat fixing machine to be thermally fixed at a predetermined temperature, thereby producing a wet film.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wo et al. (WO2017148612A1, English translation US2019067670A1) and in view of Ding et al. (The Inﬂuence of Multiple Stimulations on the Unusual Delamination Phenomenon of a Li-Ion Battery Separator Prepared by a Wet Process, February 6, 2020, American Chemical Society, https://dx.doi.org/10.1021/acs.iecr.0c00089 Ind. Eng. Chem. Res. 2020, 59, 4568−4579, Introduction, p4568).

	As to claim 1, Wo discloses an energy storage device comprising: a winding type electrode assembly including a negative electrode containing a negative active material, a positive electrode, and a separator disposed between the positive electrode and the negative electrode [0080]; 
	a case housing the electrode assembly (Container 100, [0036]); 
	and a spacer disposed between the electrode assembly and an inner surface of the case in the case (see…Side spacers 700 are disposed between side surfaces of the electrode assembly 400…and inner peripheral surfaces of the container 100…The side spacers 700 are formed using a material having an insulation property such as PC, PP, PE or PPS, for example. [0045]), 
	the negative active material is a carbonaceous material or lithium titanate, (see…The negative electrode 460 is a plate where a negative active material layer is formed on surfaces of a negative electrode substrate… As a negative active material used for forming the negative active material layer, known materials can be used as desired provided that the negative active materials can occlude and discharge lithium ions… For example, as a negative active material, …a carbon material (for example, hardly graphitizable carbon, or the like), a metal oxide, a lithium metal oxide (Li.sub.4Ti.sub.5O.sub.12 or the like,) [0082].
	and the spacer is harder than the separator. (The side spacers 700 play a role of restricting the position of the electrode assembly 400, [0045]). Where the ability to restrict the electrode assembly’s position would require a material with a higher hardness to maintain rigidity capable of restricting movement. 

	Wo discloses a separator made of microporous sheet made of a resin of known materials in the art [0083]. Wo does not teach a separator including a wet film.
	In the same field of endeavor Ding discloses, There are two classical industrial processes for producing LIB separators: the dry process and the wet process [introduction, 4568], and further teaches the wet process was based on a thermally induced phase separation mechanism, ∼30% ultrahigh-molecular-weight polyethylene (UHMWPE) and 70% paraﬃn oil were mixed evenly at high temperature and then extruded. The extruded melt immediately made contact with a cooling roller with temperatures of ∼30 to 50 °C, causing the bicontinuous structure within the cast ﬁlm due to the phase separation of UHMWPE and paraﬃn oil. Then, the biaxial stretching was imposed on the cast ﬁlm followed by extracting the paraﬃn oil with a volatile solvent to form the microporous structure.25 At present, the wet process separator has received increasing attention due to the optimal comprehensive performance. [introduction, 4568].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wo to incorporate the wet film separator of Ding to improve the performance of the battery.
	It should be noted applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

	As to claim 2, the rejection of claim 1 is incorporated, Wo discloses the negative active material is non-graphitic carbon as the carbonaceous material. (For example, as a negative active material, …a carbon material (for example, hardly graphitizable carbon, or the like), [0082].

	As to claim 3, the rejection of claim 1 is incorporated, Wo discloses the case is held so as to have a constant size. (It is preferable that the body 111 and the lid plate 110 be made of weldable metal such as stainless steel, aluminum or an aluminum alloy, for example ) [0047]. Where a metal case would provide a constant size.

	As to the limitation of claim 4, the rejection of claim 1 is incorporated,  the energy storage device according to claim 1, wherein a displacement amount of the separator is more than that of the spacer by 0.1 mm/mm or more when the spacer and the separator are each compressed under a load of 7 kN with an indenter having a surface area of 3680 mm2.
	Wo discloses a spacer formed using a material having an insulation property such as PC, PP, PE or PPS, for example [0045], and polypropylene (PP), as claimed. 	Ding teaches a wet process starting with the claimed substrate polyethylene and including paraffin which is later extracted [Ding, 4568].
	As such both the spacer of Wo and the separator of Ding provide the claimed materials and would demonstrate the physical properties.
	It should be noted regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	

	As to claim 5, the rejection of claim 1 is incorporated, Wo discloses the case is made of a metal [0047], the energy storage device further comprises an insulating sheet which covers the electrode assembly and insulates between the electrode assembly and the case (An insulation sheet 350 which covers the electrode assembly 400 is disposed in the inside of the body 111) [0049], and the spacer is disposed between the electrode assembly and the insulating sheet (see... the wall portion 710 covers the curved portion 431, 432 of the electrode assembly 400 from a side [0092] Figure 2). The inner surface of wall portion 710, 711 of spacer 700 would cover (overlap) the peripheral edges of the curved portions 431 and 432 [0092], where curved portions 431 and 432 connect to body portion 430 thereby positioning the spacer 700 between the insulator 350 and the electrode assembly 400. 

    PNG
    media_image1.png
    836
    976
    media_image1.png
    Greyscale

(Wo figure 2, modified and annotated for illustration)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Uchida et al. (JP2013-211172A) Lithium ion battery with spacer, and insulator.

	Ogawa et al. (US2019/0044102A1) Wound battery with spacer. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728